EMBRY, Justice.
This appeal is from a judgment permanently enjoining appellants, Asphalt Engineers, Inc., Charles L. Brassell, Wendell H. Smitherman, and their agents and employees from making use of the term “engineers” in their business name. The action was brought by the State of Alabama Board of Registration for Professional Engineers and Land Surveyors (Board), pursuant to § 34-ll-35(d), Code 1975, to enjoin the violation by appellants of § 34-11 — 2, Code 1975, which makes it unlawful for any person to
“* * * use in connection with his name or otherwise assume, use or advertise any title or description tending to convey the impression that he is a professional engineer or a land surveyor unless such person has been duly registered or is exempt from registration * * *
The trial court properly heard the evidence ore tenus and correctly held the use of the word “engineers” in appellants’ business name violated § 34r-ll-2, Code 1975. We affirm on the authority of McWhorter v. State Bd. of Registration, etc., 359 So.2d 769 (Ala.1978).
AFFIRMED.
BLOODWORTH, FAULKNER, JONES and ALMON, JJ., concur.